Citation Nr: 0500398	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  94-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether a timely appeal was perfected on the issues of 
whether new and material evidence had been received to reopen 
claims of service connection for a bilateral knee disorder, a 
skin disorder, and a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions promulgated by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  By a 
December 1993 rating decision, the RO, among other things, 
found that new and material evidence had not been received 
regarding the nervous disorder claim.  In January 1999, the 
RO determined that the veteran did not perfect a timely 
appeal regarding the issues of whether new and material 
evidence had been received to reopen claims of service 
connection for a bilateral knee disorder, a skin disorder, 
and a left shoulder disorder.  Finally, by an October 2001 
rating decision, the RO denied service connection for PTSD.

The veteran's claim of service connection for PTSD was 
previously denied by a January 1999 Board decision, and the 
RO appears to have made an implicit determination that new 
and material evidence had been received in that it 
adjudicated the merits of the underlying claim in the October 
2001 rating decision.  Despite the implicit determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the nervous 
disorder and PTSD claims, but that additional development is 
necessary regarding the underlying service connection claims.  
Accordingly, these issues will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the disposition of the issues adjudicated by this decision 
has been completed.

2.  Service connection was previously denied for a nervous 
disorder by a June 1977 rating decision.  It was held that a 
psychiatric disorder was not shown in service.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.

3.  Service connection was previously denied for PTSD by a 
January 1999 Board decision as not well grounded.  Nothing in 
the record indicates the veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

4.  The additional evidence submitted to reopen the veteran's 
claims of service connection for a nervous disorder and/or 
PTSD bears directly and substantially upon the specific 
matters under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of these claims.

5.  The veteran submitted a timely Notice of Disagreement 
regarding a November 1994 rating decision which determined 
that new and material evidence had not been received to 
reopen claims of service connection for a bilateral knee 
disorder, a skin disorder, and a left shoulder disorder.  

6.  A Statement of the Case (SOC) on the bilateral knee, skin 
disorder, and left shoulder claims was promulgated to the 
veteran on October 22, 1997.  The veteran was informed that 
he had to submit a Substantive Appeal within 60 days from the 
date of the correspondence notifying him of the SOC or the 
remainder of the one-year period from the initial decision in 
order to perfect his appeal.

7.  Following the SOC, a VA Form 9 (Appeal to the Board), 
dated in November 1997, was received by the RO on January 13, 
1998.

CONCLUSIONS OF LAW

1.  The June 1977 rating decision denying service connection 
for a nervous disorder is final.  38 U.S.C.A. § 4004(b) 
(1976) (38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. § 19.153 
(1976) (38 C.F.R. § 20.1103 (2003)).

2.  The January 1999 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & 2002); 38 C.F.R. § 20.1100 (1998 & 2003).

3.  New and material evidence having been submitted to reopen 
the claims of entitlement to service connection for a nervous 
disorder and PTSD, the claims are reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

4.  The veteran did not perfect a timely appeal on the issues 
of whether new and material evidence had been received to 
reopen claims of service connection for a bilateral knee 
disorder, a skin disorder, and a left shoulder disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As indicated in the Introduction, the Board has determined 
that new and material evidence has been received regarding 
both the veteran's nervous disorder and PTSD, but that 
additional development is necessary regarding the underlying 
service connection claims.  Thus, the Board concludes that no 
further discussion of the VCAA is required with respect to 
these issues.

Regarding the timeliness of appeal issue, for the reasons 
stated below, the Board finds that this issue must be denied 
as a matter of law; there is no legal basis to find that he 
perfected a timely appeal.  In VAOPGCPREC 5-2004 (July 23, 
2004) VA's Office of General Counsel held that the VCAA does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Moreover, the veteran was 
notified of the criteria for perfecting an appeal to the 
Board by the RO's initial determination on this issue in 
January 1999, as well as the March 2001 SOC.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


I.  New and Material Evidence

Background.  Service connection was previously denied for a 
nervous disorder by a June 1977 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.  Similarly, service connection was 
previously denied for PTSD by a January 1999 Board decision, 
and nothing in the record indicates the veteran appealed this 
decision to the Court.

The evidence of record at the time of the June 1977 rating 
decision included the veteran's service medical records.  
Among other things, these records reflect that his nervous 
system was clinically evaluated as normal on his December 
1944 enlistment examination.  Records from October 1945 note 
that he complained of nervousness, chest pains, and episodic 
shortness of breath of 2 months duration.  For his family 
history, it was noted, in part, that his mother had had a 
nervous breakdown requiring hospitalization.  Regarding his 
personal history, it was noted, in part, that he had a fear 
of dogs, darkness, and heights that had persisted since 
childhood; that he was "[e]nuretic" until age 13; and that 
he had occasional episodes of sleep talking, but no other 
childhood "neuroticisions" were recalled.  On mental status 
evaluation, there was no evidence of psychosis.  He was also 
found to be "egostical," chronically insecure, impulsive, 
resentful of restrictions, and had a few non-incapacitating 
"psychomatic" symptoms.  Subsequent records from November 
1945 noted that, under observation, he had been cheerful, 
mixed adequately with patients, and had had few complaints.  
Attempt had been made to increase his insight, and it was 
felt that he deserved a further trial at duty.  He was 
subsequently discharged as fit for duty.  There does not 
appear to be any subsequent treatment for complaints of 
nervousness during service.  On his July 1946 discharge 
examination, the veteran's nervous system was clinically 
evaluated as normal.

The evidence also included service records which reflect that 
the veteran received an honorable discharge, that the highest 
rank he achieved was that of a Seaman First Class, and that 
he received the following medals: American Theatre Medal, 
Asiatic Pacific Medal, and the Victory Medal.

VA medical examinations conducted in April 1972 and July 1973 
for pension purposes do not appear to contain any relevant 
findings regarding the veteran's psychiatric condition.

As part of a May 1977 VA Form 9, the veteran raised the issue 
of service connection for a nervous condition.  He attributed 
this condition to an incident that occurred in 1946 when he 
and another sailor were in the hole keeping the anchor chain 
straight.  He reported that since they were in a very small 
and confined as well as seekarea, the noise and rapid movement of the chain 
was very nerve racking, and that if either of them were hit 
by the chain they could have been killed.  Further, when he 
got out of the hole, he was literally a nervous wreak, it 
took him days to even stop shaking, and he felt that this 
incident did permanent damage to his nerves.

In the June 1977 rating decision, the RO denied service 
connection for a nervous condition finding that it was not 
noted either in treatment or on discharge examination.

The evidence added to the record since the June 1977 rating 
decision includes a May 1993 private medical statement from 
R. R., M.D. (hereinafter, "Dr. R") who noted that the 
veteran was his patient, and that he had been periodically 
evaluated for a stress-related problem which he apparently 
suffered in 1946.  Dr. R also stated that the veteran 
continued to be dependent on tranquilizers, showed paranoia 
and periods of withdrawal and depression at various 
intervals.  In addition, Dr. R stated that several attempts 
had been made over the last few years to counsel the veteran, 
 psychiatric consultation, but it had not been 
rewarding in permanently correcting this problem.  Hence, the 
veteran remained disabled as a result of combat-related 
stress.

Also added to the file were post-service medical records 
which covered a period from 1968 to 1997 and show treatment 
for a variety of medical conditions including back pain, 
stomach problems to include gastritis, and bilateral knee 
problems.  In addition, records dated in April 1982 note 
complaints of memory problems, while records dated in August 
1993 note that the veteran complained of "attacks" during 
which he was terribly depressed and withdrawn.  However, 
these records do not appear to contain a competent medical 
finding of an acquired psychiatric disorder which was 
causally related to active service.

In January 1999, the Board denied the veteran's claim of 
service connection for PTSD, finding that the evidence of 
record did not include a "clear diagnosis" of such a 
disability.

Following the January 1999 Board decision, additional records 
from Dr. R were added to the file which cover a period from 
1997 to 2003.  In a December 2002 statement, Dr. R reported 
that the veteran had been his patient since 1970, and that he 
had presented symptoms and signs highly suspicious for an 
underlying deep-rooted emotional issue, mostly in the form of 
fear/phobia and tendency to seek aggressive corrective 
intervention.  Moreover, Dr. R stated that in the course of 
repeated analyses on several occasions in the past, it was 
concluded that this had mostly entrained in the context of 
his combat-related stress and related experience.  In a 
subsequent February 2003 statement, Dr. R reported that 
during the course of his last 10 years of follow-up, the 
veteran had maintained a symptom complex profile which made 
him strongly conclude that his medical condition was one 
related to an underlying chronic-stress-related problem in 
the context of his past combat related problem.

In a December 2004 statement, the veteran's representative 
indicated that he should be accorded an examination in 
conjunction with his PTSD and nervous disorder claims.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received regarding the veteran's 
claims of service connection for both a nervous disorder and 
PTSD.

Here, the evidence added to the file since the time of the 
last prior denials include the various statements from Dr. R 
which indicate the veteran has a current psychiatric disorder 
due to his active service.  Further, Dr. R has indicated that 
this disorder is stress-related, and due to combat.  The 
Board acknowledges that similar contentions were advanced by 
Dr. R in his May 1993 statement, which was of record at the 
time of the January 1999 Board decision which denied service 
connection for PTSD.  However, the Board is of the opinion 
that the additional statements provided by Dr. R since the 
time of this decision tend to provide a "more complete 
picture" of the circumstances surrounding the origin of the 
veteran's psychiatric disorder, to include possible PTSD.  
See Hodge at 1363.  The Board further notes that the claim 
was denied in January 1999 because there was no "clear 
diagnosis" of PTSD as required at the time by 38 C.F.R. 
§ 3.304(f).  A "clear diagnosis" of PTSD was, at a minimum, 
an unequivocal one.  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  However, the provisions of 38 C.F.R. § 3.304(f) were 
amended in June 1999, in part to eliminate the requirement of 
a "clear diagnosis."  61 Fed. Reg. 32.807-32.808.  
Moreover, the evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Based on the foregoing, the Board finds that the evidence 
received since the time of the last prior denials of service 
connection for a nervous disorder and PTSD, particularly the 
records from Dr. R, bear directly and substantially upon the 
specific matters under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of these claims.  
Therefore, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's case does not end with the 
conclusion that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claims.

In the instant case, the veteran's service medical records 
reflect that he was treated for complaints of nervousness 
during service, and the statements from Dr. R indicate that 
he has a current psychiatric disorder which is causally 
related to active service.  However, it does not appear that 
the veteran was actually diagnosed with an acquired 
psychiatric disorder during service.  In fact, his nervous 
system was evaluated as normal on his July 1946 discharge 
examination, and there does not appear to be any post-service 
evidence of an acquired psychiatric disorder until many years 
after his separation from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).  Moreover, the Board notes that Dr. R's statements 
do not appear to provide an actual diagnosis of the veteran's 
current psychiatric disorder, to include whether it satisfies 
the requisite criteria for PTSD found in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  Further, it does not appear that Dr. R reviewed the 
veteran's service records in conjunction with his opinion 
that the current disability is related to service.  
Consequently, the Board concludes that the nature and 
etiology of the veteran's current psychiatric disorder is not 
clear from the evidence of record.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board concludes that a remand is necessary for the veteran to 
be accorded an examination to determine the nature and 
etiology of his psychiatric disorder.

II.  Timeliness of Appeal

Background.  By a December 1993 rating decision, the RO found 
that new and material evidence had not been received to 
reopen the claim of service connection for a nervous 
condition, and denied service connection for PTSD.  No other 
claims were addressed by this decision.

In a February 1994 statement, the veteran stated that he was 
filing a Notice of Disagreement with the RO's last decision 
on his claim for service-connected disability upgrade for 
both knees, skin fungus (jungle rot), dislocated left 
shoulder and nervous condition.

In March 1994, the RO promulgated an SOC which included the 
issues of entitlement to service connection for PTSD, and 
whether new and material evidence had been received to reopen 
the claims of service connection for a nervous condition, a 
bilateral knee disorder, a skin disorder, and/or a left 
shoulder disorder.  The record indicates the veteran 
submitted a VA Form 9 later that same month.

In a November 1994 rating decision, the RO, in part, found 
that new and material evidence had not been received 
regarding the claims of service connection for a nervous 
condition, a bilateral knee disorder, a skin disorder, and/or 
a left shoulder disorder.  By a statement received in 
December 1994, the veteran presented contentions in support 
of his various claims.

In a February 1997 remand, the Board noted, in part, that the 
December 1993 rating decision from which the appeal 
originated did not include the issues of whether or not new 
and material evidence had been submitted to reopen the 
veteran's claims of service connection for a knee condition, 
a skin condition or a left shoulder condition; that the 
February 1994 Notice of Disagreement mentioned these issues, 
but that they were erroneously included in the March 1994 
SOC.  The Board stated that the February 1994 statement 
should have been considered the veteran's claim to reopen 
these issues, with the November 1994 rating decision by the 
RO being the first rating decision to adjudicate those issues 
on a new and material basis.  However, the Board also found 
that the veteran's December 1994 statement was sufficient to 
serve as a Notice of Disagreement as to these issues.  
Accordingly, they were referred back to the RO for the 
issuance of an SOC.

The record reflects that the RO subsequently promulgated an 
SOC on the bilateral knee, skin, and left shoulder claims 
which was sent to the veteran on October 22, 1997.

On January 13, 1998, the RO received a VA Form 9 from the 
veteran regarding his knee, skin, and left shoulder claims.  
This Form was dated in November 1997.

In a January 1999 Board decision and remand, it was noted 
that the RO did not address the question of whether the 
veteran filed a timely substantive appeal as to the issues of 
whether new and material evidence had been submitted in the 
claims of service connection for knee, skin and left shoulder 
conditions.  Consequently, the case was remanded for the RO 
to address the timeliness of appeal issue.

Later in January 1999, the RO sent correspondence to the 
veteran informing him that he had not perfected a timely 
appeal on his knee, skin, and left shoulder claims.  The 
veteran appealed, contending that a timely appeal had been 
perfected.  He also criticized the fact that he was led to 
believe he had a perfected appeal on these issues until the 
February 1997 Board remand.


Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after an SOC has been furnished.  See 38 
C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue an SOC.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  
Once an SOC is issued, the claimant must then file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.


Analysis.  In the instant case, the Board finds that the 
veteran's timeliness of appeal claim must be denied as a 
matter of law.  As such, the appeal is dismissed as the Board 
has no jurisdiction without a substantive appeal.

The Board emphasizes that the issue of timeliness of appeal 
is a question of law; the veteran either fulfilled the legal 
requirements or he did not.  

Initially, the Board reiterates its findings of the February 
1997 remand that the issues of whether new and material 
evidence had been received to reopen claims of service 
connection for a bilateral knee disorder, a skin disorder, 
and a left shoulder disorder were erroneously included in the 
March 1994 SOC.  Although the veteran's February 1994 Notice 
of Disagreement mentioned these issues, they were not part of 
the December 1993 rating decision nor any other determination 
made by the RO within the preceding one year period.  
Therefore, there was no determination made by the RO on these 
issues for which the veteran could submit a valid Notice of 
Disagreement until the November 1994 rating decision.

The Board also found in the February 1997 remand that the 
veteran had submitted a timely Notice of Disagreement to the 
November 1994 rating decision.  Accordingly, the RO was 
directed to promulgate an SOC on the issues of whether new 
and material evidence had been received to reopen claims of 
service connection for a bilateral knee disorder, a skin 
disorder, and a left shoulder disorder.  Such an SOC was 
promulgated and sent to the veteran on October 22, 1997.  
Further, the cover letter to the SOC specifically informed 
the veteran of the time period under 38 C.F.R. § 20.302 in 
which he had to submit a Substantive Appeal in order to 
perfect his appeal to the Board.

As it had been more than one year since the November 1994 
rating decision, the veteran had 60 days following the date 
of the SOC in which to perfect his appeal by filing a 
Substantive Appeal.  However, the VA Form 9 on these issues 
was not received by the RO until January 13, 1998, after the 
60-day period had passed.  No other document appears to have 
been received within the 60-day period which could constitute 
a valid Substantive Appeal pursuant to 38 C.F.R. § 20.202.  
Consequently, the veteran did not perfect his appeal in the 
time period required by law.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

The Board acknowledges that the veteran's VA Form 9 was dated 
in November 1997, which would have been within the requisite 
60-day period in which to perfect his appeal.  Nevertheless, 
the document is date stamped as having been received by the 
RO on January 13, 1998.

The Court has held that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (this presumption of regularity 
applies to procedures at the RO).  Applying this presumption 
to the instant case, the Board must conclude that if the 
veteran's VA Form 9 had been received prior to January 13, 
1998, it would have been date stamped as such.  Since the 
record does not indicate it was received prior to this date, 
the Board must conclude that a Substantive Appeal was not 
submitted in the time period required by law.  Therefore, the 
Board finds that a timely appeal was not perfected on the 
issues of whether new and material evidence had been received 
to reopen claims of service connection for a bilateral knee 
disorder, a skin disorder, and a left shoulder disorder.  

Based on the foregoing, the Board concludes that the 
veteran's appeal must be dismissed as a matter of law.  Since 
the law is dispositive of this case, the benefit of the doubt 
rule is not for application.  See Sabonis, supra (when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for a nervous 
disorder and PTSD, the claims are reopened.  To this extent 
only, the benefit sought on appeal is allowed.

Inasmuch as a timely appeal was not perfected on the issues 
of whether new and material evidence had been received to 
reopen claims of service connection for a bilateral knee 
disorder, a skin disorder, and a left shoulder disorder, the 
benefit sought on appeal is dismissed.


REMAND

For the reasons stated above, the Board has determined that a 
remand is necessary in order to accord the veteran a 
psychiatric examination to determine the current nature and 
etiology of his purported psychiatric disorder.  Since the 
Board has determined that an examination is necessary in the 
instant case, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and its 
implementing regulations.  See 38 C.F.R. § 
3.159.  Specifically, he should be 
informed to submit all evidence he has as 
to these issues under de novo review.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
current nature and etiology of the 
veteran's purported psychiatric disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

Following examination of the veteran, the 
examiner should make a specific 
determination as to whether the veteran 
has PTSD in accord with the criteria 
found in DSM-IV.  Moreover, for any 
acquired psychiatric disorder found to be 
present, the examiner must express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that it was incurred in or aggravated by 
the veteran's period of active duty.

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


